Citation Nr: 0631650	
Decision Date: 10/11/06    Archive Date: 10/16/06

DOCKET NO.  99-14 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for post- traumatic 
stress disorder (PTSD).

2.  Entitlement to nonservice-connected disability (NSC) 
pension benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION

The veteran had active military service from September 1964 
to September 1968.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from a September 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.  The RO denied entitlement to service 
connection for PTSD and NSC pension.

The veteran presented testimony at a Board video conference 
hearing in June 2001 at the RO.  The Veteran's Law Judge who 
conducted the hearing is no longer employed by the Board.  
In May 2006, the veteran was informed of this fact and of 
his right to request a hearing to be conducted by a 
Veteran's Law Judge who will decide his case.  The veteran 
was informed that, if he did not respond to the May 2006 
letter from the Board, it would be assumed that he did not 
desire another hearing.  The veteran did not reply to the 
May 2006 letter.  

The issues on appeal were originally before the Board in 
August 2001 and April 2005 when they were remanded for 
additional evidentiary development.  

As noted at the time of the April 2005 Board remand, the 
veteran has resubmitted a claim of entitlement to a total 
rating based on individual unemployability (TDIU), and this 
matter is referred to the RO for any necessary action.


FINDINGS OF FACT

1.  The veteran does not suffer from PTSD related  to his 
active duty service.   

2.  The veteran's disabilities do not permanently preclude 
him from engaging in all forms of substantially gainful 
employment consistent with his age, education, and work 
experience.  

3.  The veteran is currently gainfully employed. 


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by the veteran's 
active duty service.  38 U.S.C.A. §§ 1110, 5107 (West 2002);  
38 C.F.R. §§ 3.303, 3.304 (2006). 

2.  The criteria for the grant of a non-service connected 
pension have not been met.  38 U.S.C.A. §§ 1502, 1521 (West 
2002); 38 C.F.R. §§ 3.321, 3.340, 3.342, 4.15, 4.16, 4.17 
(2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  
After reviewing the claims folder, the Board finds that the 
appellant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
VA benefits.  Specifically, the discussions in the January 
2002 and April 2005 VCAA letters have informed the appellant 
of the information and evidence necessary to warrant 
entitlement to the benefits sought.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The Board also notes that the January 2002 and April 2005 
VCAA letters implicitly notified the appellant of the need 
to submit any pertinent evidence in the appellant's 
possession.  In this regard, the appellant was repeatedly 
advised to submit pertinent evidence.  The Board believes 
that the requirements of 38 C.F.R. § 3.159(b)(1) have been 
met.  The Board finds that all notices required by VCAA and 
implementing regulations were furnished to the appellant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters. 

In this case, the RO's decision came before notification of 
the veteran's rights under the VCAA.  It is arguable that 
the VCAA notice was not timely.  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  The Board finds, however, that any 
defect with respect to the timing of the VCAA notice in this 
case was harmless error for the reasons specified below.  
Subsequent to rating decision on appeal, the RO did provide 
notice to the claimant regarding what information and 
evidence was needed to substantiate the claims and the 
veteran has had the chance to submit evidence in response to 
the VCAA letters.  Under these circumstances, the Board 
finds that all notification and development action needed to 
render a fair decision on these claims have been 
accomplished and that adjudication of the claims, without 
directing or accomplishing any additional notification and 
or development action, poses no risk of prejudice to the 
appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
See Dingess/Hartman, supra.  

In the present appeal, the appellant was provided with 
notice of what type of information and evidence was needed 
to substantiate the claims, but there has been no notice of 
the types of evidence necessary to establish any disability 
rating and/or the effective date to the extent that it is 
applicable to the non-service connected pension case.  
Despite any inadequate notice provided to the appellant with 
regard to this matter, the Board finds no prejudice to the 
appellant in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).  Since the Board concludes below that the 
preponderance of the evidence is against the claim of 
entitlement to service connection for PTSD and non-service 
connected pension is not warranted, any question as to the 
appropriate disability rating and/or effective date with 
regard to those issues are rendered moot.  The appellant's 
status as a veteran has never been at issue.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error). 

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulation.  The record demonstrates that that all VA and 
Social Security records have been obtained.  The veteran has 
been afforded appropriate VA examinations.  The requirements 
of 38 C.F.R. § 3.159(c)(4) have been met.  No additional 
pertinent evidence has been identified by the appellant as 
relevant to the issue on appeal.  Under the circumstances of 
this particular case, no further action is necessary to 
assist the appellant.


Entitlement to service connection for post- traumatic stress 
disorder (PTSD).

Criteria

The veteran is claiming service connection for PTSD.  
Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a), a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence 
of  the claimed in-service stressor.  See 38 C.F.R. § 
3.304(f).  With regard to the question of whether the 
veteran engaged in combat, the phrase "engaged in combat 
with the enemy," as used in 38 U.S.C. § 1154(b), requires 
that a veteran have participated in events constituting an 
actual fight or encounter with a military foe or hostile 
unit or instrumentality.  Mere service in a combat area or 
combat zone does not in itself lead to the conclusion that 
an individual engaged in combat.  VAOPGCPREC 12-99 (October 
18, 1999).   

The veteran has informed VA of several stressors he 
experienced during active duty and one has already been 
verified.  He testified that he was scheduled for a training 
flight off the coast in a P-3 aircraft when he was replaced 
by another sailor.  The training flight crashed killing all 
12-14 people on the plane including the man who replaced the 
veteran.  

In January 2004, the RO sent a request to the U. S. Armed 
Services Center for Research of Unit Records (USASCRUR) for 
verification of the stressors the veteran reported occurred 
during his active duty service.  Reported stressors were as 
follows: the veteran was scheduled to fly on a training 
mission but was replaced at the last minute by another 
sailor and the plane subsequently crashed killing all on 
board; flying patrols off the coast the coast of Viet Nam in 
1966 and 1967; flying off the coast of Russia and North 
Korea where the veteran had visual contact with unfriendly 
aircraft which intercepted the plane causing the pilot to 
take evasive measures; serving as a crew member on a P-3 
aircraft which found a Soviet Submarine off the coast of 
North Korea and used depth charges to bring the submarine to 
the surface to monitor the vessels movements; experiencing 
other unfriendly submarine incidents that took him to Guam, 
Wake Island and the Philippines.  

In May 2004, the USASCRUR reported that they attempted to 
verify the veteran's stressor incident.  There was no Navy 
aircraft crash off the coast of California in 1967 or 1968.  
USASCRUR was able to verify that, on April 9, 1966, a VP-19 
aircraft crashed off of Baja, California.  

The Board finds, however, that service connection for PTSD 
must be denied as the preponderance of the medical evidence 
demonstrates that the veteran does not have PTSD which is 
causally related to his active duty service.  

The only medical evidence which links any PTSD to the 
veteran's active duty service is a November 1991 report of a 
social and industrial survey, a February 2000 VA clinical 
record and a report of a July 2004 VA examination.  

A November 1991 social and industrial survey was performed.  
The veteran reported that he had nightmares related to an 
incident occurring on Easter Sunday when he was scheduled 
for a training mission but was replaced and the plane 
crashed on that mission killing all on board.  The social 
worker opined that there is some indication that the veteran 
had PTSD which was "somewhat connected through his military 
experience but it appears that most of this disorder comes 
from his childhood."  The examiner noted that there was some 
survival guilt with regard to the plane crash but it did not 
appear that the veteran witnessed the crash or was subjected 
to any face to face traumatic event.  

The Board finds this evidence provides some support linking 
PTSD to the veteran's active duty stressors.  The Board 
notes that the link is tenuous as the opinion only noted 
"some" indication that PTSD was "somewhat connected" to the 
veteran's military experiences.  The author was obviously 
attributing most of the PTSD he found to the veteran's 
childhood.  

A February 2000 VA clinical record includes a diagnosis of 
PTSD with chronic intrusive memories, nightmares, insomnia 
and anxiety.  The veteran reported insomnia and nightmares 
of a plane crash on Easter Sunday which the veteran was 
supposed to be on.  He reported that he had nightmares of 
body parts suspended in the air and talking.  

The February 2000 VA clinical record is read as linking PTSD 
to active duty as the only stressors reported were those 
which occurred during active duty.  A supporting rationale 
for the diagnosis was not included.  

In July 2004, the veteran underwent a VA examination to 
determine if he currently had PTSD based on the verified in-
service stressor of him being assigned to a training flight 
but being replaced at the last minute with the training 
flight subsequently crashing and killing all on board.  The 
examiner opined that the veteran did not have PTSD as a 
result of the plane crash.  It was specifically noted that 
Criterion A of the DSM-IV required that the veteran felt 
threatened with death or dismemberment, or to have witnessed 
the same proximate to him such that he personally felt that 
level of horror or threat.  The examiner found that the 
veteran did meet Criterion B in that the veteran was 
positive for recurrent/intrusive ideations of traumatic 
events of the Cold War including close calls flying 
missions, the loss of a plane and crew members in his 
squadron (not personally witnessed) and recurrent 
distressing dreams/nightmares of the event; acting or 
feeling as if the trauma were  recurring (flashbacks); 
intense psychological distress at exposure to internal or 
external clues that symbolize the trauma or induce the 
learned helplessness phenomena of being a potential target 
or threat or harm and physiological reactivity to cures that 
were exaggerated.  The examiner found that the veteran meet 
Criterion B for PTSD as he was positive efforts to avoid 
thoughts, feelings and conversations associated with the 
trauma; efforts to avoid activities, places and people that 
arouse recollections of the trauma; markedly diminished 
participation in significant social/recreational activities; 
feelings of detachment/ estrangement from others (the 
veteran reported that he sometimes felt like he was 
bordering on paranoia about VA and others); restricted range 
of affect and a sense of foreshortened future.  The examiner 
found the veteran meet Criterion D for PTSD as he had 
difficulty falling/staying asleep; irritability and 
outbursts of anger; difficulties concentrating; 
hypervigilance and exaggerated startle response.  This 
examiner also opined that the veteran had PTSD as a result 
of other unverified in-service stressors which meet all the 
criteria for a diagnosis of PTSD.  The examiner noted that, 
when the "Russians" captured the USS Pueblo, the veteran's 
P-3 squadron was the first on the scene, flying 100 feet off 
the water, and dropping depth charges on a Russian nuclear 
submarine until it surfaced.  The examiner also noted that 
it was common in history for the Russians to threaten P-3 
aircraft with armed attacks by guns and missiles.  The 
veteran also reported that he once flew with a squadron 
commander who liked to play games with the Russians which 
caused Russian jets to intercept the aircraft and fly off 
the wing tip.  The examiner found that the veteran obviously 
had service related PTSD but the stressor noted by the RO 
was not sufficient in and of itself.  The Axis I diagnosis 
was PTSD with frequent nightmares and sleep disturbance, 
etc. as well as recurrent depression secondary to PTSD and 
chronic pain syndrome.  The Axis II diagnosis was no 
diagnosis.  

The Board finds this report, based on a review of all the 
evidence of record and on an examination of the veteran is 
to be accorded probative value.  While it indicates that the 
one stressor verified by USASCRUR was not sufficient to 
cause PTSD, the examiner also opined that other stressors 
such as the veteran flying missions in a P-3 which was 
intercepted by hostile aircraft and the "Pueblo" incident 
with the submarine were sufficient to produce PTSD.  As 
noted above, the Board has found that it is consistent with 
the veteran's military occupational specialty that he would 
be aboard aircraft which were subject to interception by 
hostile forces as well as potential contact with hostile 
submarines.  The report of the July 2004 VA examination 
therefore, includes competent evidence of a current 
diagnosis of PTSD which has been linked to the veteran's 
active duty service via in-service stressors which, based on 
the benefit of the doubt and the nature of the veteran's 
service, are determined to have occurred.  

Nevertheless, the Board finds that the cumulative probative 
value of the November 1991 report of the social and 
industrial survey, the February 2000 VA clinical record and 
the report of the July 2004 VA examination is outweighed by 
the other competent evidence of record which demonstrates 
that the veteran does not have PTSD related to his active 
duty service.  

In November 1991, a VA physician performed a PTSD 
examination.  The veteran reported that his stressor 
occurred on Easter Sunday, 1967, when he was supposed to be 
on a plane which was flying a training mission off the 
coast.  At the last minute, another individual took the 
veteran's place on the plane which subsequently crashed, 
killing all on board.  The examiner found that, with the 
exception of a panicky feeling and reminders of the incident 
on Easter Sundays, the veteran did not meet any other 
criteria that corresponded to persistent avoidance of 
stimuli associated with the trauma or numbing of general 
responsiveness.  It was also noted that the veteran had 
insomnia but no other persistent symptoms of increased 
arousal.  The examiner specifically found that the veteran 
didn't meet the criteria for PTSD.  The diagnosis was 
dysthymia.  The examiner opined that the dysthymia was 
caused by multiple problems includes fractures of his back, 
alcohol, substance abuse, serious family problems, and 
divorce.  The examiner specifically opined that the 
veteran's depression was not caused by military service.  

A report of a private psychiatric examination which is dated 
in November 1998 reveals the veteran complained of 
nightmares of people drowning.  He had never received any 
treatment for the depressive feelings associated with this 
prior to 1991.  The veteran reported that he lost a crew 
member in 1967 when the plane that he was supposed to be on 
crashed.  The examiner noted that the veteran had filed a 
PTSD claim but the veteran mostly complained of depressive 
and anxious features that were connected to current 
stressors.  The veteran did not report significant 
flashbacks or intrusive thoughts.  The Axis I diagnoses were 
history of alcohol abuse and cannabis abuse, presently in 
remission according to the veteran's report.  The examiner 
noted that the veteran was being treated for depression but 
found that the veteran did not present in a manner which led 
the examiner to think the veteran was markedly dysphoric nor 
did the veteran's daily activities suggest that.  A 
diagnosis of depressive disorder not otherwise specified, 
though, could be entertained.  

A May 2000 VA clinical record indicates that the veteran was 
being followed for depression and PTSD.  There was an 
annotation that the veteran's medication was being changed 
due to reactive depression related to multiple stresses.  
Military service was not referenced as a stressor.  The 
diagnoses were PTSD and depression.  

A VA psychological assessment was performed in March 2001.  
Testing was conducted.  The Axis I diagnosis was adjustment 
disorder with depressed mood.  The Axis II diagnosis was 
avoidant personality disorder traits.  

On VA examination in February 2003, the veteran again 
reported that his stressor involved the crash of a plane 
which he was scheduled to be on but was replaced at the last 
second.  All 12-14 men on the plane perished.  The veteran 
did not witness the accident nor was he anywhere near the 
accident.  He reported that he had flashbacks and nightmares 
about the incident.  He denied any pre-service traumatic 
stressors.  The pertinent Axis I diagnosis was adjustment 
disorder with mixed anxiety and depressed mood.  A 
personality disorder was diagnosed for the Axis II 
diagnosis.  

The most recent VA examination was conducted in August 2005.  
After review of the claims files, the examiner opined that 
the veteran did not have PTSD.  The examiner found that 
there was no indications that the veteran demonstrated 
persistent re-experiencing of a traumatic event or avoidance 
of stimuli associated with trauma other than that coming 
from his family of origin as a child.  The examiner noted 
that, prior to 1996, there was no evidence in the record 
that the veteran was re-experiencing any trauma from an 
event that occurred in the military even though he made a 
number of clinic and hospital visits during active duty.  
The examiner found that the veteran's reported symptoms of 
PTSD were more suggestive of other types of emotional 
pathology.  With regard to the veteran's reports of 
flashbacks, the examiner noted that you cannot have 
flashbacks of an event one did not experience.  The examiner 
opined that the veteran did not meet the criteria A for PTSD 
as he did not experience an actual event that threatened him 
with death and he did not report experiencing intense fear, 
helplessness of horror.  The veteran did not meet the 
criteria B for PTSD because, although he may report having 
some of the symptoms of PTSD he could not re-experience an 
event that he did not experience in the first place.  It was 
noted that the veteran reported dreams and hallucinations 
but these were of an event that he did not experience.  The 
hallucinations were more likely due to the long and 
extensive history of alcohol abuse.  He did not report 
auditory or visual hallucinations in a manner that suggested 
they were the result of emotional trauma.  The examiner 
found that the veteran did not meet criteria C for PTSD as 
he there was no evidence of avoidance of trauma - the 
veteran reported that flying did not bother him and that he 
was actually taking pilot lessons for a while.  By the 
veteran's own admittance, he did not have a problem 
sleeping.  It was noted that he had a traumatic childhood 
and it was very likely that this childhood was a significant 
factor in the veteran's present emotional presentation.  The 
examiner opined that the veteran had significant emotional 
involvement highlighted by a personality disorder which 
resulted in an adjustment disorder with anxiety and periodic 
depressed mood.  The personality disorder stemmed from 
childhood and was also impacted by an extended history of 
alcohol and later drug abuse.  The examiner again noted that 
the veteran did not experience an extremely life threatening 
traumatic event that would result in PTSD.  The Axis I 
diagnosis was adjustment disorder with mixed anxiety and 
periodic depressed mood and the Axis II diagnosis was 
personality disorder not otherwise specified with 
self-defeating features.  

The Board finds the cumulative weight of the reports of the 
November 1991, February 2003 and August 2005 PTSD 
examinations along with the November 1998 report of the 
private psychiatric examination demonstrate that the veteran 
does not have PTSD as a result of his active duty service.  
The Board finds that great probative weight should be 
accorded the report of the August 2005 VA examination.  This 
report includes specific references to symptomatology (or 
the lack thereof) which support the examiner's opinion that 
the veteran did not have PTSD as a result of his active duty 
service.  The only medical evidence which provides a 
rationale as to why the veteran does have PTSD linked to his 
active duty service is the report of the July 2004 VA 
examination.  There is little rationale provided for as to 
why the veteran meet each of the required criteria for PTSD.  
In contrast to this is the fact that the examiner who 
conducted the August 2005 VA PTSD examination provided 
specific rationale as to why the veteran did not meet each 
of the Criterion A, B, C, or D for a diagnosis of PTSD.  

The Board finds that the preponderance of the evidence of 
record demonstrates that the veteran does not have PTSD 
related to his active duty service.  It follows that there 
is not a state of equipoise of the positive evidence with 
the negative evidence to permit favorable determinations 
pursuant to 38 U.S.C.A. § 5107(b).

Entitlement to nonservice-connected disability  pension 
benefits.

VA shall pay to each veteran of a period of war who meets 
the service requirements of 38 U.S.C.A. § 1521(j) and who is 
permanently and totally disabled from nonservice-connected 
disability not the result of the veteran's willful 
misconduct, pension benefits as prescribed by law.  A 
veteran meets the service requirements if he served in the 
active military, naval, or air service, (1) for ninety days 
or more during a period of war; (2) during a period of war 
and was discharged or released from such service for a 
service- connected disability; (3) for a period of ninety 
consecutive days or more and such period began or ended 
during a period  of war; or (4) for an aggregate of ninety 
days or more in two or more separate periods of service 
during more than one period of war.  See 38 U.S.C.A. § 1521.  
The provisions of 38 U.S.C.A. § 1502 were amended, effective 
in September 2001, to provide that VA will consider a 
veteran to be permanently and totally disabled if he is a 
patient in a nursing home for long-term care due to 
disability, or determined to be disabled for Social Security 
Administration purposes.  See Pub. L. No. 107-103, Section 
206(a), 115 Stat. 990 (Dec. 27, 2001); 38 C.F.R. § 3.114 
(2004).  In addition, a disability pension is payable to 
each veteran who served in the active military, naval, or 
air service for 90 days or more during a period of war and 
who is 65 years of age or older.  See 38 U.S.C.A. § 1513.  

In this case, the veteran served on active duty in the Navy 
from September 1964 to September 1968, including service in 
the Republic of Vietnam.  He has served more than 90 days 
during a period of war.  The veteran was born in 1944, and 
therefore does not qualify for pension under 38 U.S.C.A. § 
1513.  Based on his testimony in the June 2001 hearing 
transcript, the veteran does not receive Social Security 
Administration disability benefits, which is another basis 
for finding permanent and total disability for VA pension 
purposes under 38 U.S.C.A. § 1502.

In this case, to be eligible for VA pension, evidence of 
record must demonstrate that the veteran is permanently and 
totally disabled from nonservice-connected disabilities that 
are not the result of his own willful misconduct.  For the 
purposes of pension benefits, a person shall be considered 
to be permanently and totally disabled if such person is 
unemployable as a result of disability reasonably certain to 
continue throughout the life of the disabled person, or is 
suffering from, (1) any disability which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation, but only if it is 
reasonably certain that such disability will continue 
throughout the life of the disabled person; or (2) any 
disease or disorder determined by the VA Secretary to be of 
such a nature or extent as to justify a determination that 
persons suffering therefrom are permanently and totally 
disabled.  See 38 U.S.C.A. § 1502(a); 38 C.F.R. §§ 3.340(b), 
4.15.  One way for a veteran to be considered permanently 
and totally disabled for pension purposes is to satisfy the 
"average person" test of 38 U.S.C.A. § 1502(a) and 38 C.F.R. 
§ 4.15.  See Brown v. Derwinski, 2 Vet. App. 444 (1992); 
Talley v. Derwinski, 2 Vet. App. 282 (1992).  To meet this 
test, the veteran must have the permanent loss of use of 
both hands or feet, or one hand and one foot, or the sight 
of both eyes, or be permanently helpless or permanently 
bedridden; or the permanent disabilities must be rated, 
singly or in combination, as 100 percent.  

All veterans who are basically eligible for pension benefits 
and who are unable to secure and follow a substantially 
gainful occupation by reason of disabilities, which are 
likely to be permanent, shall be rated as permanently and 
totally disabled.  For the purposes of entitlement to 
pension benefits, the permanence of the percentage 
requirements of 38 C.F.R. § 4.16 is a requisite.  When the 
percentage requirements are met, and the disabilities 
involved are of a permanent nature, a rating of permanent 
and total disability will be assigned if the veteran is 
found to be unable to secure or follow substantially gainful 
employment by reason of such disability.  Prior employment 
or unemployment status is immaterial if in the judgment of 
the rating board the veteran's disabilities render him or 
her unemployable.  See 38 C.F.R. § 4.17.  The percentage 
requirements of 38 C.F.R. § 4.16 are as follows: if there is 
only one disability, this disability shall be ratable at 60 
percent or more; if there are two or more disabilities, 
there shall be at least one disability ratable at 40 percent 
or more with sufficient additional disability to bring the 
combined rating to 70 percent or more.  See 38 C.F.R. § 
4.16.

Where the evidence of record establishes that an applicant 
for pension who is basically eligible fails to meet the 
disability requirements based on the percentage standards of 
the rating schedule but is found to be unemployability by 
reason of his disabilities, age, occupational background and 
other related factors, a permanent and total disability 
rating for pension purposes may be assigned on an extra- 
schedular basis.  See 38 C.F.R. § 3.321(b)(2), 4.17(b). 

The veteran's disabilities and the ratings assigned by the 
RO for evaluation of this non-service connected pension 
claim are as follows:  Hearing loss - 0%, tinnitus - 10%, 
chronic prostatitis with benign prostatic hypertrophy - 10%, 
hypertension - 10%, gastroesophageal reflux disease - 0%, 
allergic rhinitis - 0%, migraine headaches - 0%, genital 
herpes - 0%, bilateral inguinal hernias - 0%, degenerative 
joint disease of the left hip - 10%, degenerative joint 
disease of the right hip - 10%, degenerative joint disease 
of the left knee - 30%, degenerative joint disease of the 
right knee - 10%, degenerative joint disease of the cervical 
spine - 30%, degenerative joint disease of the lumbar spine 
- 20% and PTSD/adjustment disorder - 50%.  The combined 
evaluation for pension purposes when bilateral factor is 
applied is 90%.  Based on these disabilities, the veteran 
meets the schedular criteria for consideration of 
entitlement to non-service connected pension.  The claim 
must be denied, however, as the evidence of record 
demonstrates that the disabilities do not preclude the 
veteran from working.  The evidence of record demonstrates 
that the veteran has been consistently employed since at 
least 2003.  

The Board notes the examiner who conducted the July 2004 VA 
examination wrote that the veteran had a sustained but 
marginalized work history.  The Board finds, however, that 
the veteran's employment is not marginalized.  Gainful 
employment has been defined with regard to total rating 
claims for service connected disabilities.  In evaluating 
whether the veteran's service-connected disabilities 
preclude substantially gainful employment, the VA 
Adjudication Manual, M21-1, Paragraph 50.55(8) defines 
substantially gainful employment as that which is ordinarily 
followed by the non-disabled to earn a livelihood, with 
earnings common to the particular occupation in the 
community where the veteran resides.  See Moore (Robert) v. 
Derwinski, 1 Vet. App. 356 (1991).  This suggests a living 
wage.  Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991).  
Marginal employment shall not be considered substantially 
gainful employment.  38 C.F.R. § 4.16(a).  The ability to 
work sporadically or obtain marginal employment is not 
substantially gainful employment.  Moore, 1 Vet. App. at 
358.  The Board finds this definition of gainful employment 
to be appropriate for use in non-service connected pension 
cases as well.  Using the above definitions, the Board finds 
that the veteran is gainfully employed.  In a March 2003 
statement, the veteran reported that he was employed with 
NEEL Management Team and received over $23, 000.00 the 
preceding year in wages.  He indicated that the job paid 
well but was very stressful.  

As established by the Bureau of the Census in 2002 and 
noticed by VA, the average poverty thresholds for one person 
(unrelated individual) was $9,183.  See Poverty Threshold, 
68 Fed. Reg. 66,531 (November 26, 2003) (effective October 
14, 2003).  Thus as of 2002, the veteran was making more 
than twice the amount of the poverty threshold and also 
reported that his job paid well.  It appears that the 
veteran has continued his employment, and there is no 
evidence suggesting that his earnings have decreased.   

The most recent evidence of record indicates that the 
veteran is still employed.  At the time of an August 2005 VA 
examination, the veteran reported that he was working for 
Orchard Knolls where he performed emergency security and 
janitorial duties.  It was noted in the report that the 
veteran worked every day and had done so for the preceding 
four or five years.  

The Board further notes that the examiner who conducted the 
January 2003 general medical examination opined that, with 
regard to the veteran's employment capacity, it appeared 
that he was fully employed and, although he had 
progressively severe pain in his left knee, he seemed to be 
moderately employable and had numerous job skills available 
which provided alternatives.  

Based on the above, the Board finds that the preponderance 
of the evidence demonstrates that the veteran is able to 
secure and follow a substantially gainful occupation despite 
his disabilities.  Non-service connected pension is not 
warranted.  




ORDER

The appeal is denied as to both issues.  



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


